Exhibit 10.1

AMENDMENT NO. 1 TO THE

CEMPRA, INC.

2011 EQUITY INCENTIVE PLAN

This Amendment No. 1 (this “Amendment”) to the Cempra, Inc. 2011 Equity
Incentive Plan, as amended from time to time (the “Plan”), is made effective as
of March 9, 2018.

WHEREAS, on November 3, 2017, Cempra, Inc., a Delaware corporation (the
“Company”), completed its business combination with Melinta Therapeutics, Inc.,
a privately held Delaware corporation dedicated to the development and
commercialization of novel antibiotics (“Melinta”), in accordance with the terms
of an Agreement and Plan of Merger and Reorganization, dated as of August 8,
2017, as amended on each of September 6, 2017 and October 24, 2017 (as so
amended, the “Merger Agreement”) by and among the Company, Melinta and Castle
Acquisition Corp., a Delaware corporation and wholly owned subsidiary of the
Company (“Merger Sub”);

WHEREAS, on November 3, 2017, pursuant to the Merger Agreement, Merger Sub
merged with and into Melinta, with Melinta surviving the merger and becoming a
wholly owned subsidiary of the Company (the “Merger”);

WHEREAS, concurrently with the effectiveness of the Merger, the Company changed
its name to Melinta Therapeutics, Inc. and Melinta changed its name to Melinta
Subsidiary Corp.;

WHEREAS, pursuant to Section 2(b)(vii) of the Plan, the Compensation Committee
of the Company’s Board of Directors (the “Committee”) may, at any time and from
time to time, amend the Plan; and

WHEREAS, the Committee desires to amend the name of the Plan to reflect the
change to the Company’s name to Melinta Therapeutics, Inc.

NOW, THEREFORE, the Plan is hereby amended, as follows:

1. Capitalized Terms. Capitalized terms that are not defined in this Amendment
shall have the meanings ascribed thereto in the Plan.

2. Amendment to the Plan. The name of the Plan and all references thereto in the
Plan are hereby amended and restated in their entirety from the “Cempra, Inc.
2011 Equity Incentive Plan” to the “Melinta Therapeutics, Inc. 2011 Equity
Incentive Plan.”

3. Ratification and Confirmation. Except as specifically amended by this
Amendment, the Plan is hereby ratified and confirmed in all respects and remains
valid and in full force and effect. Whenever the Plan is referred to in this
Amendment or in any other agreement, document or instrument, such reference
shall be deemed to be to the Plan, as amended by this Amendment, whether or not
specific reference is made to this Amendment.

4. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without reference to the
principles of conflicts of laws thereof.

5. Headings. Section headings are for convenience only and shall not be
considered a part of this Amendment.

*         *         *